            Case 3:19-cv-03422-SI Document 54 Filed 09/09/19 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11   CASEY ROBERTS, Individually and On             No. 3:19-cv-03422-SI
     Behalf Of All Other Similarly Situated
12                                                  [PROPOSED] ORDER GRANTING
                                       Plaintiff,   MOTION OF THE NEW ZEALAND
13                                                  METHODIST TRUST ASSOCIATION
              v.                                    FOR APPOINTMENT AS LEAD
14                                                  PLAINTIFF, AND APPROVAL OF
     ZUORA, INC., TIEN TZUO, and TYLER              THEIR SELECTION OF LEAD
15   SLOAT,                                         COUNSEL (AS AMENDED)
16                                  Defendants.     Date:         October 4, 2019
                                                    Time:         10:00 a.m.
17                                                  Courtroom:    1, 17th Floor
                                                    Judge:        Hon. Susan Illston
18
                                                    ORAL ARGUMENT REQUESTED
19

20

21

22

23

24

25

26
27

28


     010837-11 1185463 V1
           Case3:19-cv-03422-SI
          Case  3:19-cv-03422-SI Document
                                  Document53-1
                                           54 Filed
                                               Filed09/09/19
                                                     09/03/19 Page
                                                               Page22ofof44



 1            On August 13, 2019, New Zealand Methodist Trust Association (“Movant” or “MTA”) filed

 2   a motion for appointment as lead plaintiff and approval of MTA’s selection of the law firm of

 3   Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) as lead counsel, stating that MTA had

 4   suffered financial losses of over $700,000 in connection with MTA’s purchases of the securities of

 5   Zuora, Inc. (“Zuora” or the “Company”) between April 12, 2018 and May 30, 2019, inclusive (the

 6   “Class Period”). ECF No. 26. That same day, six other competing movants filed similar motions,

 7   claiming to have suffered lesser investment losses than MTA during the Class Period: (1) Kyle J.

 8   Krauseneck; (2) City of Fort Lauderdale Police & Fire Retirement System; (3) Danish Parbtani; (4)

 9   Ahtesham Ahmed, Dimitri Nekrassov and Robert Zweben (“Zuora Investor Group”); (5) Pierre

10   Kohler; and (6) Derek Selanders. ECF Nos. 12, 17, 20, 23, 31, 37.

11            Therafter, competing movants Kohler and the Zoura Investor Group withdrew their

12   respective motions. ECF Nos. 41, 49. Competing movants Parbtani, Selanders, the City of Fort

13   Lauderdale Police & Fire Retirement System, and Krauseneck submitted notices of non-opposition

14   to the competing lead plaintiff motions. ECF Nos. 47, 48, 50, 52.

15            Accordingly, with there being no opposition to MTA’s Motion for Appointment as Lead

16   Plaintiff and Approval of Counsel, and with good cause appearing therefor, IT IS HEREBY

17   ORDERED THAT:

18            1.       The Court hereby appoints the New Zealand Methodist Trust Association as Lead
19   Plaintiff in this action. MTA satisfies the requirements for lead plaintiff appointment under the

20   Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the Private Securities

21   Litigation Reform Act;

22            2.       Lead Plaintiff has selected and retained Hagens Berman Sobol Shapiro LLP as Lead

23   Counsel, and the Court approves Lead Plaintiff’s selection;

24            3.       Lead Counsel shall have the following responsibilities and duties:

25                     a.     to coordinate the briefing and argument of motions;

26                     b.     to coordinate the conduct of discovery proceedings;
27

28
     [PROPOSED] ORDER GRANTING NEW ZEALAND METHODIST TRUST ASSO. MOTION FOR
     APPT. AS LEAD PL., AND APPROVAL OF SELECTION OF LEAD COUNSEL
     Case No.: 3:19-cv-03422-SI
     010837-11 1185463 V1
           Case3:19-cv-03422-SI
          Case  3:19-cv-03422-SI Document
                                  Document53-1
                                           54 Filed
                                               Filed09/09/19
                                                     09/03/19 Page
                                                               Page33ofof44



 1                     c.     to coordinate the examination of witnesses in depositions;

 2                     d.     to coordinate the selection of counsel to act as a spokesperson at pretrial

 3            conferences;

 4                     e.     to call meetings of the plaintiffs’ counsel as they deem necessary and

 5            appropriate from time to time;

 6                     f.     to coordinate all settlement negotiations with counsel for defendants;

 7                     g.     to coordinate and direct the pretrial discovery proceedings and the preparation

 8            for trial and the trial of this matter and to delegate work responsibilities to selected counsel as

 9            may be required; and

10                     h.     to supervise any other matters concerning the prosecution, resolution or

11            settlement of this action.

12            4.       No motion, request for discovery, or other pretrial proceedings shall be initiated or

13   filed by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings

14   or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

15   Lead Counsel;

16            5.       Lead Counsel shall have the responsibility of receiving and disseminating Court

17   orders and notices;

18            6.       Defendants may effect service of papers on plaintiffs by filing such papers with the
19   Court’s CM/ECF system.

20          7.       Any party which intends to or may move the Court for attorneys' fees must keep
     accurate, verifiable and contemporaneous records of time spent and tasks performed.
21
            8.      Within two weeks of the date of this Order, the parties shall meet and confer and
22
     submit to the Court a mutually agreeable schedule for the filing of a consolidated amended
23   complaint and Defendants' responses thereto. See Dkt Nos. 10, 42.

24

25

26                    IT IS SO ORDERED.
27                   Sept. 9
              DATED: __________, 2019                   THE HONORABLE SUSAN ILLSTON
28                                                      UNITED STATES DISTRICT JUDGE
     [PROPOSED] ORDER GRANTING NEW ZEALAND METHODIST TRUST ASSO. MOTION FOR
     APPT. AS LEAD PL., AND APPROVAL OF SELECTION OF LEAD COUNSEL
     Case No.: 3:19-cv-03422-SI
     010837-11 1185463 V1
           Case3:19-cv-03422-SI
          Case  3:19-cv-03422-SI Document
                                  Document53-1
                                           54 Filed
                                               Filed09/09/19
                                                     09/03/19 Page
                                                               Page44ofof44



 1    September 3, 2019

 2    Respectfully submitted,

 3    /s/ Danielle Smith
      Danielle Smith (291237)
 4
      Reed R. Kathrein (139304)
 5    Lucas E. Gilmore (250893)
      HAGENS BERMAN SOBOL SHAPIRO LLP
 6    715 Hearst Ave., Suite 202
      Berkeley, CA 94710
 7    Telephone: (510) 725-3000
      Facsimile: (510) 725-3001
 8    reed@hbsslaw.com
      danielles@hbsslaw.com
 9    lucasg@hbsslaw.com

10    Steve W. Berman
      HAGENS BERMAN SOBOLS SHAPIRO LLP
11    1301 Second Avenue, Suite 2000
      Seattle, WA 98101
12    Telephone: (206) 623-7292
      Facsimile: (206) 623-0594
13    steve@hbsslaw.com

14    Attorneys for [Proposed] Lead Plaintiff
      New Zealand Methodist Trust Association
15

16

17

18
19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING NEW ZEALAND METHODIST TRUST ASSO. MOTION FOR
     APPT. AS LEAD PL., AND APPROVAL OF SELECTION OF LEAD COUNSEL
     Case No.: 3:19-cv-03422-SI
     010837-11 1185463 V1
